Citation Nr: 1340019	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from July 1, 2005, and in excess of 20 percent from May 30, 2007, for a low back strain.

2.  Entitlement to an initial rating in excess of 0 percent from July 1, 2005, and in excess of 10 percent from September 13, 2006, for status post left salpingo oophorectomy and partial right salpingectomy with pelvic inflammatory disease (a gynecological disorder).

3.  Entitlement to an initial compensable rating for seborrheic dermatitis from July 1, 2005.

4.  Entitlement to an initial rating in excess of 30 percent from July 1, 2005, and in excess of 50 percent from May 30, 2007, for a major depressive disorder.

(In accordance with BVA Directive 8430 (May 17, 1999), the Veteran's claim for a total rating based on individual unemployability (TDIU) will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In December 2009, the Veteran and her husband testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the record.

In June 2012, these matters were remanded by the Board for further development.

The Board has reviewed the Veteran's physical claims file, and her electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of entitlement to an initial rating in excess of 10 percent from July 1, 2005, and in excess of 20 percent from May 30, 2007, for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 1, 2005, to the present, the Veteran's gynecological disorder has been manifested by symptoms not controlled by continuous treatment.

2.  From July 1, 2005, to the present, the Veteran's remaining right ovary has caused impairment that equates to complete removal of that ovary.

3.  From July 1, 2005, to December 18, 2012, the Veteran's seborrheic dermatitis affected less than 5 percent of the total body area and less than 5 percent of the exposed body area with the use of no more than topical therapy.

4.  From December 19, 2012, the Veteran's seborrheic dermatitis has affected at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected.

5.  From July 1, 2005, the Veteran's major depressive disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

6.  Throughout the entire appeal period, the Veteran's major depressive disorder continued to more nearly approximate occupational and social impairment with reduced reliability and productivity; deficiencies in most areas or total occupational and social impairment have also not been shown.

CONCLUSIONS OF LAW

1.  From July 1, 2005, to the present, the criteria for an initial rating of 30 percent for a gynecological disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.6, 4.116, Diagnostic Codes (DCs) 7614-7619 (2013).

2.  From July 1, 2005, to the present, the criteria for a separate rating of 30 percent, but no higher, for impairment of the right ovary, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.6, 4.116, DCs 7614-7619 (2013).

3.  From July 1, 2005 to December 18, 2012, the criteria for an initial compensable rating for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, DC 7806 (2013).

4.  As of December 19, 2012, the date of the VA examination which showed a worsening of the Veteran's condition, the criteria for an initial 10 percent rating for seborrheic dermatitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, DC 7806 (2013).

5.  From July 1, 2005, to the present, the criteria for an initial rating of 50 percent for major depressive disorder (MDD), but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.130, DC 9434 (2013).

6.  From July 1, 2005, the date of service connection, to the present, the criteria for an initial rating in excess of 50 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, DC 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this case, the appeal arises from disagreement with the initial ratings following the grant of service connection for seborrheic dermatitis, major depressive disorder, and a gynecological disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in February 2007 and April 2008.

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the medical reports of VA examinations conducted in June 2005, May 2007 and October 2009.  In addition, pursuant to the Board's June 2012 Remand, the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) gynecological conditions examination in July 2012 and mental disorder and skin diseases examinations in December 2012.  A review of these reports of examination reflects that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.

The Board recognizes that the last gynecological disorder examination is now over one-year old and the last skin and mental disorders examinations are about one-year old.  The mere passage of time since those examinations are not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's gynecological, skin, and psychiatric disorders since the July and December 2012 VA examinations.  The Veteran has not argued the contrary.

As noted above, the Veteran was provided with a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Acting Veteran's Law Judge specifically explained to the Veteran that medical evidence of worsening symptomatology would be the type of evidence helpful to her claims.  The Veteran's testimony triggered the Board's decision to Remand the matter to obtain the above referenced VA examinations and opinions and additional treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor her representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board's December 2009 hearing.

Neither the Veteran nor her representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Ratings-Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Increased Rating Claims for Gynecological Disorders

Historically, in an October 2005 decision, the RO granted service connection and assigned a 0 percent rating for status post left oophorectomy and partial right salpingectomy with pelvic inflammatory disease from July 1, 2005, under Diagnostic Codes 7614-7619.  Parenthetically, special monthly compensation effective from July 1, 2005, was also awarded as the evidence showed removal of her left ovary took place in October 1991.  By a February 2007 rating decision, the RO increased the rating from 0 percent to 10 percent, effective September 13, 2006 (the date of a surgical procedure), under DC 7614.
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 7614 pertains to disease, injury, or adhesions of the fallopian tube.  Diagnostic Code 7619 pertains to the removal of one ovary.  38 C.F.R. § 4.116, DCs 7614-7619 (2013).

Diagnostic Code 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  That Formula provides for a 0 percent rating for symptoms that do not require continuous treatment; a 10 percent rating for symptoms that require continuous treatment; and a maximum 30 percent rating for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.

Diagnostic Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, DC 7619.

The STRs include reports dated in August 2004 which show that the Veteran underwent a status post laparoscopy/hysteroscopy with fulguration.  Specifically, she underwent a diagnostic hysteroscopy; dilatation and curettage; hysteroscopic resection of uterine septum; lysis of pelvic and abdominal adhesions; extensive; enterolysis; and resection of right hydrosalpinx.  Pre-operative diagnoses include a history of pelvic pain and endometriosis and an assessment of premenstrual syndrome, pelvic pain and endometriosis.  Post-operative diagnoses included pelvic pain; abnormal uterine bleeding; uterine septum; pelvic and abdominal adhesions, extensive; and right hydrosalpinx.

The impression of a January 2005 CT scan of abdomen and pelvis was no acute intra-abdominal abnormality, left colon diverticulosis, prior left oophorectomy, and a 7 mm low-attenuation focus right hepatic lobe suspect hemangioma versus cyst.  A March 2005 report reflects a normal pelvic examination and secondary female infertility.

On VA general medical examination in June 2005, the Veteran presented that in 1989 she was referred to the infertility clinic and after laparoscopy was told that she had an ovarian cyst and fallopian tube scare most likely secondary to a history of pelvic inflammatory disease preventing conception.  Surgery to open the fallopian tube was unsuccessful and resulted in the removal of the left ovary and fallopian tube.  She then became pregnant in 1995 which resulted in an ectopic pregnancy in the right fallopian tube.  In 1999, she was again referred to a fertility specialist who discovered endometriosis during a laparoscopy.  She reported that her menstrual periods had become heavier since February 2005 and a physician diagnosed premenopausal metrorrhagia.  The impression was scarring over left fallopian tube secondary to pelvic inflammatory disease and left ovarian cyst both treated with left salpingo-oophorectomy.

Private treatment records include a September 2006 surgical report which shows that the Veteran underwent a diagnostic hysteroscopy; dilatation and curettage; diagnostic laparoscopy; lysis of pelvic and abdominal adhesions, extensive; enterolysis; and resection of the right ovarian hemorrhagic cyst.

On VA scar examination in June 2005 and May 2007, it was observed that the Veteran had a faded, well-healed scar at the border of the pubic hair line measuring 14 centimeters by 0.2 centimeters.  It was non-tender with numbness over the scar, consistent in color with surrounding tissue and smooth in texture.  There was no ulceration, adherence to underlying tissue, disfigurement, or functional limitation.  The impression was suprapubic scar.

Private treatment records include a December 2009 pelvic ultrasound which reflects an impression of a 2 centimeter fibroid in the left side of the upper body of the uterus and a surgically absent left ovary.  The right ovary was normal in size with a 1 centimeter cyst and normal vascularity.

On VA gynecological conditions examination in October 2009, the Veteran presented with symptoms of abnormal bleeding and pelvic pain.  Menses occurred every 28 days and were regular with clotting and heavy bleeding.  A history of a right salpingectomy in 1985; left oophorectomy, left salpingectomy in 1989; and right oophorectomy in 2006 was noted.  The impression was endometriosis, ectopic pregnancy, and pelvic inflammatory disease, status post left salpingo-oophorectomy and partial right salpingectomy with removal of adhesions, with residual scars.

In December 2009, the Veteran testified that she was in constant pain especially during her menstrual cycles.

On VA DBQ gynecological conditions examination in July 2012, the examiner discussed and addressed the Veteran's complicated history of gynecological problems, including partial removal of a right ovary and complete removal of the left ovary; left oophorectomy in 1991; and partial right oophorectomy in 1995.  The examiner observed a related surgical scar that was not painful and/or unstable, or total areas of all related scars greater than 39 cm (6 square inches).  In June 2012, a transabdominal pelvic ultrasound was performed and indicated presence of a right ovary and absence of the left ovary.  The examiner diagnosed pelvic inflammatory disease resolved with the residual of significant pelvic adhesions, ectopic pregnancy and chronic pelvic pain; ectopic pregnancy status post left salpingo oophorectomy; and infertility secondary to left salpingo oophorectomy and right salpingectomy.  The examiner opined that the condition did not impact her ability to work.

In response to the Board's June 2012 remand for an opinion as to whether the Veteran's service-connected gynecological disorder manifested symptoms that equate to symptoms not controlled by continuous treatment, the examiner stated "yes" and explained that the Veteran had ongoing gynecologic issues since the initial episode of pelvic pain/salpingitis now with secondary chronic pelvic pain refractory to a variety of surgeries/treatments.

The Board also requested an opinion as to whether the scarring around the Veteran's remaining "left" ovary caused such impairment to the remaining [left] ovary that it equates to complete removal of that ovary.  However, the Board notes that reference to the presence of a "left" ovary is a typographical error as the left ovary was removed and only the right ovary remains.  In response to the Board's request for an opinion concerning the remaining "left" ovary, the examiner opined that although by ultrasound the left ovary appears to be normal, the very complex gynecologic history of left salpingitis and left peritubal adhesions and ectopic pregnancy and surgeries including a partial left oophorectomy with persistent adhesions would likely cause infertility and in terms of the issue of infertility, it does therefore equate to complete removal of the ovary.  However, in terms of hormonal function, the examiner explained that these factors would not cause complete loss of left ovarian hormonal function.  The Board finds that the examiner's reference to a remaining "left" ovary is also a typographical error and that the examiner's statements reflect an opinion concerning the impairment of the remaining "right" ovary.

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has required continuous treatment to control her gynecological symptomatology.  Specifically, the December 2012 VA examiner opined that the Veteran's gynecological disorder manifested symptoms that equate to symptoms not controlled by continuous treatment.  The Board therefore finds that an increased initial rating of 30 percent, the maximum rating allowed, for symptoms that are not controlled by continuous treatment, is warranted under DC 7614, as of July 1, 2005.  38 C.F.R. § 4.116, DC 7614 (2013).

The Board also finds that a separate rating of 30 percent under DC 7619 for complete removal of both ovaries is warranted.  In this regard, in essence, the December 2012 VA examiner opined that although by ultrasound the [right] ovary appears to be normal, the very complex gynecologic history of left salpingitis and left peritubal adhesions and ectopic pregnancy and surgeries including a partial [right] oophorectomy with persistent adhesions would likely cause infertility and in terms of the issue of infertility, it does therefore equate to complete removal of the [right] ovary.  The Board therefore finds that a separate rating of 30 percent is warranted for complete removal of the left ovary and symptomatology that equates to complete removal of the right ovary, under DC 7614, as of July 1, 2005.  38 C.F.R. § 4.116, DC 7614 (2013).  However, since the Veteran clinically retains a portion of her right ovary, she is not entitled to a 100 percent rating which is warranted for a period of three months after removal of an ovary.  Id.  Accordingly, the Board has assigned the maximum rating allowed under DC 7614.
The Board observes that during the hearing the Veteran requested a separate rating for residuals and scarring on the left and right side due to her gynecological disorder.  However, to the extent that she is essentially requesting separate ratings for separate symptomatology associated with each ovary, such ratings are not provided for within the rating schedule for General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  See 38 C.F.R. § 4.116 (2013).  The Board also observes that the Veteran requested the assignment of a separate 100 percent rating (under DC 7617) for the three months post removal of the left ovary.  However, removal of the left ovary occurred years prior to the July 1, 2005, effective date of service connection and therefore is legally precluded.

The Board also has considered the applicability of alternative diagnostic codes for evaluating the Veteran's gynecological disorders, but finds that no higher rating or separate rating is assignable.  As there is no evidence of disease of or injury of the vulva, vagina, cervix, or uterus; removal of the uterus, complete atrophy of both ovaries, prolapse of the uterus, displacement of the uterus, rectovaginal fistula, urethrovaginal fistula, or malignant neoplasm of the gynecological system, there is no basis for evaluating the Veteran's disorders under Diagnostic Code 7610-13, 7617, 7618, 7621, 7622, 7624, 7625, or 7627.  See 38 C.F.R. § 4.116 (2013).

The Board observes that the record includes a diagnosis of and treatment of endometriosis.  However, service connection for endometriosis was denied by the RO in an October 2005 decision.  Nonetheless, to the extent that the Veteran's service-connected gynecological disorders are related to endometriosis, as her pelvic pain and irregular bleeding are contemplated by DC 7614, assignment of a higher or separate rating under DC 7629 (which contemplates endometriosis) would constitute pyramiding (paying the Veteran twice for the same symptoms) and is prohibited under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14.  Thus, the next higher (50 percent) rating or separate rating under DC 7629, which requires such symptoms, is not warranted.
Finally, the Board has considered whether a separate rating can be assigned for the Veteran's surgical scar on the abdomen due to oophorectomy and salpingectomy.  However, a separate compensable rating for the Veteran's scar is not warranted as none of the VA examinations or treatment records have shown that they are deep or cause limited motion and cover areas at least six square inches (39 sq. cm.); are superficial and do not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; are superficial and unstable; or cause other disabling affects.  Therefore, the criteria for a compensable rating for a surgical car on the abdomen have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (as in effect prior to October 23, 2008).  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

B.  Increased Rating Claim for Seborrheic Dermatitis

Historically, in an October 2005 decision, the RO granted service connection and assigned a 0 percent rating for seborrheic dermatitis (claimed as psoriasis) from July 1, 2005 under Diagnostic Code 7800.  Diagnostic Code 7800, which contemplates scars that cause disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.   In an August 2007 decision, the RO continued the 0 percent rating under Diagnostic Code 7806, which contemplates dermatitis or eczema, under which the skin disorder is currently rated.

The Board notes that the regulatory criteria for rating certain skin disabilities under 38 C.F.R. § 4.118 have been revised during the pendency of this appeal.  However, those changes to not apply to Diagnostic Code 7806.  For the purpose of determining whether the Veteran would meet the criteria for an increased evaluation under any other applicable Diagnostic Codes, the Board notes that in on October 23, 2008, revised skin regulations were placed in effect for Diagnostic Codes 7800-7805.  See 73 FR 54710, Oct. 23, 2008.  These codes deal exclusively with scars and disfigurement, from burns or otherwise.  While these diagnostic codes have been considered, the Veteran's service-connected skin disorder results in rash but has not shown to result in any scarring or disfigurement, such diagnostic codes are clearly inapplicable. 

Diagnostic Code 7806 provides a 10 percent disability rating when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas were affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period, a 60 percent rating is assigned.

Turning to the merits of the claim, STRs show treatment and diagnosis of seborrheic dermatitis.

On VA skin diseases examination in June 2005 and May 2007, the Veteran presented with a history of flaking and itching around the borders of the scalp for which she was prescribed Ala-scalp topical cream and Selsum shampoo and lotion which were effective.  She denied any functional impairment, scarring, and disfigurement.  She had lesions just inside the scalp line along the temples and forehead with areas of dry, waxy, scaly skin.  The rash was superficial and covered less than 1 percent of the total body surface area and no percentage of the exposed body area.   The impression was seborrheic dermatitis.

VA treatment records dated in April 2009 show that the Veteran complained of painful acne that was tender to the touch.  It was noted that she was seen in 2007 at which time she was prescribed Retin-A 0.025 percent cream.  She complained of discoloration on her face.

On VA examination in October 2009, the Veteran presented with symptoms of dry and pruritis scaling patches to the scalp, face, chest and arms.  The condition had not resolved, but waxed and waned over time.  She used Fluocinolone 0.0 percent top solution on her scalp and rash "BID twice daily" which provided some relief.  There was no functional impairment, scarring, or disfigurement.  On examination, there were no current skin findings on her scalp or elsewhere consistent with seborrheic dermatitis.  Zero percent of the total body surface and exposed body surface were affected.  The impression was seborrheic dermatitis, in remission.

In December 2009, the Veteran testified that she had eczema all over her body and complained of itching on her neck and dry flaky patches on her face, cheeks, and in her eyebrows.  She reported improvement with medication.

On VA DBQ skin diseases examination in December 2012, it was noted that the Veteran had been prescribed Tretinoin 0.05% cream for daily use along with Selsum lotion.  The rash did not cause scarring or disfigurement of the head, face, or neck and had been treated with oral or topical medications in the past 12 months.  The examiner stated that the Veteran's dermatitis affected greater than 5 percent of her total body, but only 5 to 20 percent of the exposed area and did not impact the Veteran's ability to work.

Considering the evidence in light of the criteria noted above, the Board finds that a 10 percent disability rating is warranted for the Veteran's service-connected skin disability as of December 19, 2012, the date of the VA examination which showed a worsening of her skin disability.  However, a compensable rating is not warranted prior to December 19, 2012, as the medical evidence does not show that the skin disability involved at least 5 percent of the entire body.  In addition, there was no evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  Although the Veteran was intermittently prescribed the use of topical corticosteroid ointments and creams, these medications are either topical and/or are not systemic in nature.  Corticosteroids that are applied topically, as opposed to being taken by mouth or given by injection, are not considered systemic for VA purposes.  There is no objective evidence dated prior to or since December 19, 2012, which shows that the Veteran required the use of immunosuppressive drugs to treat her skin symptomatology.  Accordingly, the Board finds that there is no basis to grant an initial compensable disability rating prior to December 19, 2012, in this instance.

C.  Increased Rating Claims for Major Depressive Disorder (MDD)

Historically, in an October 2005 decision, the RO granted service connection and assigned a 30 percent rating for MDD with generalized anxiety disorder from July 1, 2005, under Diagnostic Code 9434.  By an August 2007 decision, the RO increased the rating from 30 percent to 50 percent, effective from May 30, 2007 (the date of the VA examination that showed a worsening of the Veteran's disability).

Under Diagnostic Code 9434, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 10 percent rating is assigned when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms; or, when symptoms are controlled by continuous medication.

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), which are due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434 (2013).

Although MDD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's MDD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's MDD that affect her level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.  

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is additionally unable to work; child frequently "beats up other children," is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally found to be functioning "pretty well," and has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).
As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

Turning to the merits of the claim, the pertinent medical evidence of records includes STRs dated from March 2004 to April 2005 which show that the Veteran denied having any delusions or suicidal/homicidal ideations.  She was oriented times four with a good memory.  Attention and concentration were intact.  In March 2004, her mood was euthymic.  In November 2004, her mood was described as mildly dysphoric and mildly anxious.  In December 2004, her mood was euthymic with an appropriate affect.  These records reflect a diagnosis of MDD, single episode, mildly dysphoric and mildly anxious.

On VA mental disorders examination in June 2005, the Veteran presented with a history of continued in psychiatric outpatient care.  She reported depression beginning around 1987 with marital difficulties and work-related stress.  Symptoms included insomnia, depressed mood, tearfulness, decreased appetite and weight loss, decreased motivation and interest, worry, panic, and anxiety.  Overall, her general work history was reportedly good.  At that time, she was married to her second husband of six years with whom she had an improved relationship.  Socially, she reported having very few friends and stated that she had not participated in many social activities and leisure pursuits.  She made an effort to return to her church and spend more time in activities.

On mental status examination, there was no impairment in thought process or communication, delusions, or hallucinations.  She was tearful at times, but overall upbeat and cooperative.  She reported occasional suicidal thoughts without plan or intent.  She was able to maintain personal hygiene and basic activities of daily living.  She was oriented to person, place, and time.  There was no significant memory loss or impairment or obsessive or ritualistic behavior.  Speech was normal.  There was evidence of depression, anxiety, and sleep impairment, but no evidence of impaired impulse control or panic attacks.  She tended to self-isolate and did not engage in many social activities.  She appropriately interacted with others and was capable of basic activities of daily living.  She satisfied family responsibilities and her work demands.  Symptoms of depression and anxiety had a moderate impact on her ability to participate in social relationships and leisure activities, and in her family role with her husband and overall quality of life.  The examiner diagnosed MDD, recurrent, of moderate severity and generalized anxiety disorder and assigned a GAF score of 58.  The examiner described the Veteran's symptoms as moderate in severity and chronic in duration and frequency of symptoms.  

On VA mental disorders examination in May 2007, the examiner noted that the Veteran was enrolled in her first semester in school, but missed classes due to her depression and planned to return to school later that year.  She complained of difficulty sleeping, low concentration, and a lack of interest in things.  She stated that she was indecisive and tearful.  She had lost weight and her appetite was down.  She had two casual friends and no social life.  She cleaned the house and walked the dog, but described her life as boring.

On mental status examination, she was neat and tidy in appearance.  She appeared anxious, but rapport was easily established.  She was frequently in tears.  Affect was broad, but her awkward cheerfulness hid her depression.  Behavior was appropriate.  There was no sign of a thought disorder and she was oriented to person, place, and time.  There was no indication of memory loss.  There was some pressure of her speech, but she was logical and relevant without panic attacks.  The examiner diagnosed major depression and assigned a GAF of 42 for serious symptoms noting that this reflected more severe symptoms as compared to the GAF score of 58 that was assigned in June 2005.

VA treatment records dated from September 2007 to October 2009 reflect that the Veteran was considered well-groomed with good hygiene; had normal thought processes, insight, judgment, speech, and behavior; was oriented times three; and had no auditory or visual hallucinations , suicidal or homicidal ideations, or psychotic symptoms.  Affect was full, but mood varied from euthymic and cheerful to low or neutral.  These records noted that records dated in April 2006, May 2006, July 2007, February 2008, June 2008, November 2008, and October 2009 reflect GAF scores of 55, 60, 73, 64, 70, 75, and 77, respectively. 

On VA mental disorders examination in October 2009, the Veteran reported some benefit from her medical treatment.  She reported that she was under a lot of stress due to physical pain and family problems.  She reported low energy and a high level of frustration due to chronic pain.  She reported some marital discord.  She indicated that she had 2 to 3 panic attacks per week.

On mental status examination, she was clean and casually dressed.  Speech was unremarkable with a cooperative and friendly attitude.  Affect was considered normal with a depressed mood.  Attention was intact and she was oriented to person, time and pace.  Thought process and content was unremarkable.  Insight and judgment were good.  She had no hallucinations, delusions, inappropriate behavior, or obsessive/ritualistic behavior, homicidal or suicidal thoughts, or episodes of violence.  She was able to maintain personal hygiene and memory was normal.  She had no problem with activities of daily living.  She was diagnosed with MDD, recurrent, moderate and assigned a GAF score of 60.  The Veteran reported that she was unable to work due to chronic physical pain and low energy secondary to fibromyalgia.  The examined opined that the Veteran's symptomatology was controlled by continuous medication, but that her symptoms were not severe enough to interfere with occupational and social functioning.

VA treatment records include a December 2009 report at which time the Veteran reportedly enjoyed school.  Sleep and appetite were fine.  While she reported improvement in her mood, she had some anxiety, was lonely, and complained that her husband was unsupportive.  She denied suicidal thoughts or violent ideas and psychotic symptoms.  On mental status examination, she was well-groomed with good hygiene.  Her speech and affect were normal.  Mood was euthymic.  Thought process and content was normal.  Recent and remote memory was intact.  Attention, concentration, insight, and judgment were good.

In December 2009, the Veteran and her husband testified that her symptoms prior to and since the May 2007 VA examination were the same.  The Veteran also testified that there had been some worsening of her symptoms since the May 2007 VA examination.

On VA DBQ mental disorders examination in December 2012, with regard to marital and family relationships, the Veteran reported that she had been with her husband for 20 years and had been married to him for 14 years.  She indicated that her relationship with him was strained.  She also reported that she had regular contact and good relationships with her extended family.  Regarding the quality of social relationships, she had acquaintances, but rarely socialized.  Regarding leisure pursuits, she reported that she lived with her husband and prepared meals and completed household chores.  She stated that she enjoyed reading and watching television.  She stated that she drove and was able to manage activities of daily living independently.

On mental status examination, she complained of sleep disturbance, mild anxiety, and feelings of sadness and hopelessness, particularly as it related to her relationship with her husband.  She also reported on a number of psychosocial stressors including, marital discord, phase of life problems, and chronic pain.  The examiner diagnosed major depressive disorder and assigned a GAF score of 65 and opined that the Veteran's symptomatology was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the totality of the evidence indicates that the Veteran's MDD meets the criteria for the assignment of an initial 50 percent rating.  The record shows that the Veteran has consistently demonstrated impairment in judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective social relationships.  While the Board is cognizant that some of the VA treatment records showed incidental findings of better mood, good judgment, normal speech, other treatment notes dated detailed complaints of depressive symptoms and sleep problems.  In addition, her relationship with her spouse became strained over time.  While she reportedly had a good relationship with extended family members, she had a few acquaintances and rarely socialized.  Similarly, although there is some discrepancy between the June 2005 and May 2007 VA examination GAF scores of 58 (moderate symptoms) and 42 (serious symptoms), the clinical findings made at the time of the May 2007 VA examination (which served as the basis for her increased 50 percent rating), namely sleep impairment, self-isolation, depression, and anxiety, are the same symptoms described on VA examination in June 2005.  Both examinations clearly show that the Veteran had some difficulty in establishing and maintaining effective social relationships.

However, at no point during the appeal period does the evidence demonstrate that the Veteran's MDD symptomatology met the criteria for a rating in excess of 50 percent.  In fact, the findings made on VA examination in October 2009 and December 2012 more nearly approximate criteria which warrant no more than a 10 percent rating.  At no time prior to or since May 30, 2007, has the Veteran demonstrated suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  See Vasquez-Claudio.  More importantly, while the Veteran claimed that since May 30, 2007, her symptoms had worsened, she also contended that prior to and since May 30, 2007, she experienced similar psychiatric symptomatology, a contention which is supported by the objective evidence of record.  In addition, GAF scores from July 2007 to December 2012 have ranged from 60 to 77, indicative of moderate to mild symptoms.  Thus, the Board concludes that the preponderance of the evidence of record does not show that the Veteran's disability picture due to her MDD more nearly approximates the criteria for a 70 percent schedular rating at any point during the appeal period.  38 C.F.R. § 4.7.

With respect to the criteria for a 100 percent rating, the record additionally does not at any point reflect symptoms consistent with total occupational and social impairment.  The symptoms of sleep impairment, self-isolation, depression, and anxiety, while significant, have not been shown by themselves to be productive of total occupational impairment, and her familial relationships are clearly inconsistent with a finding of total social impairment.  


III.  All Claims

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of her claims.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. depression and panic attacks, itching, and gynecological pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings provided in the VA treatment records should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability picture for her psychiatric, gynecological, and skin disorders could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's psychiatric, gynecological, and skin disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that the evidence supports the assignment of a 30 percent rating for a gynecological disorder under DC 7614, as of July 1, 2005; a separate 30 percent rating for impairment of the right ovary, under DC 7619; an increased initial rating of 50 percent for MDD as of July 1, 2005; and an increased rating of 10 percent as of December 19, 2012, for seborrheic dermatitis.  However, an initial compensable rating for seborrheic dermatitis prior to December 19, 2012, is not warranted as the manifestation of this disability was not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the claim for a higher rating for seborrheic dermatitis prior to December 19, 2012, must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


ORDER

From July 1, 2005, to the present, an initial rating of 30 percent is granted for a gynecological disorder under Diagnostic Code 7614, subject to the laws and regulations governing the award of monetary benefits.
 
From July 1, 2005, to the present, a separate rating of 30 percent, but no higher, is warranted for impairment of the right ovary under Diagnostic Code 7619, subject to the laws and regulations governing the award of monetary benefits.

From July 1, 2005, to the present, an initial rating of 50 percent, but no higher, is warranted for major depressive disorder, subject to the laws and regulations governing the award of monetary benefits. 

From July 1, 2005 to December 18, 2012, an initial compensable rating for seborrheic dermatitis, is denied.

As of December 19, 2012, an initial 10 percent rating for seborrheic dermatitis, is warranted subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claim for an increased rating for a low back disability must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

On VA DBQ spine examination in December 2012, the Veteran indicated that she was receiving acupuncture for treatment of her low back disability.  However, there are no acupuncture records associated with the paper claims file or electronic record.  As these records may be relevant to the Veteran's claim, efforts should be undertaken to obtain such records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order that VA may request records of acupuncture treatment.  Also advise the Veteran that she may submit her private treatment records if she so chooses.  If a negative response is received from the Veteran, the requested records are not available, or if the search for any such records otherwise yields negative results, such fact should clearly be documented in the claims files, and the Veteran should be informed in writing.  All actions to obtain the aforementioned requested records should be documented fully in the claims files.
If the requested records are obtained, return the claims file and a copy of this remand to the VA examiners who provided the July 2012 VA DBQ peripheral nerves December 2012 VA DBQ spine examinations, if available, for an addendum opinion regarding the current nature and severity of the Veteran's low back disorder and any related neurological symptomatology.  If either examiner believes a new examination is necessary, such examination should be scheduled.

If the July 2012 and December 2012 VA examiners are not available, refer the matter to another appropriate examiner.  In such case, if the requested opinions cannot be given without further examination of the Veteran, new VA examinations may be scheduled.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claim for an increased rating for a low back disorder (to include any neurological symptomatology).  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


